DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction
Applicant’s election with traverse of claim(s) 4-7 in the reply filed 09/23/2022 is acknowledged. Claim(s) 1-3 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
-	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

-	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.		3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.								                                           
	Claims 4 , and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al US5940739A in view of Jansson et al. (US 2012/0020280 A1)  in view of Badke et al US 20130142295 A1
Regarding claim 4, Conrad et al US5940739A discloses a receive-only ground station, comprising: 
a non-transitory storage medium storing a program schedule specifying a predetermined period of time for receiving incoming data from the satellite(col 5, 20-22, Auto-Scheduler 210 passes instructions to the Remote Ground Station 120, to begin preparing to communicate with the Scheduled Satellite )  and (col2,lines46-48, receive data Streams returned from the Satellite and Stored in the Scheduling computer to be passed onto the user in real time or Stored and forwarded to the user as a later time…); and 						a processor in communication with the system (fig. 3, The Level 0/CCSDS Processor 355), 													the processor configured to: 	receive, via the system and as broadcast by the satellite during the predetermined period of time as specified by the program schedule(col 5, 20-22, Auto-Scheduler 210 passes instructions to the Remote Ground Station 120, to begin preparing to communicate with the Scheduled Satellite )  and ( claim1 : c) a plurality of remote ground stations, each ground station having: Ii a receiver receiving the satellite data for the one of the plurality of independent satellite users from the user selectable one of the plurality of satellites, and communicating the satellite data to the user interface or the central controller, and ( col 4 ,lines 27-32 )Satellites  are in digital communication with Remote Ground Station during certain periods of the orbit of the satellite).	
a stream of the incoming data, wherein the satellite automatically initiates broadcast of the stream of the incoming data to the ground station during the predetermined period of time and without instruction from the ground station to the satellite prompting the broadcast ( col 4 ,lines 27-32 )Satellites  are in digital communication with Remote Ground Station during certain periods of the orbit of the satellite.); and 							as the ground station receives the stream of incoming data, and without interrupting the stream of incoming data, redirect the stream of the incoming data to a central command center( claim1 : c) a plurality of remote ground stations, each ground station having: ii)a receiver receiving the satellite data for the one of the plurality of independent satellite users from the user selectable one of the plurality of satellites, and communicating the satellite data to the user interface or the central controller).  
Conrad does not disclose a software-defined radio (SDR) system configured to modulate and demodulate radio signals;	a clock synchronized with a satellite.					Jansson et al. (US 2012/0020280 A1) discloses a software-defined radio (SDR) system configured to modulate and demodulate radio signals (fig. 3, the ground station 12 comprises SDR 31 (i.e. a software defined radio (SDR)), wherein [0049] discusses SDR 31 modulate and demodulate the signals) (see also [0055]-[0056]).							It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jansson’s software-defined radio (SDR) into Conrad’s ground station for the motivation of modulating and demodulating the signals (Jansson [0049]).													The combination of Conrad and Jansson dos not disclose a clock synchronized with a satellite
Badke et al US 20130142295 A1 discloses a clock synchronized with a satellite ([0005] All GNSS signals include timing patterns relative to the satellite's onboard precision clock (which is kept synchronized by a ground station) as well as a navigation message giving the precise orbital positions of the satellites.								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Badke‘s teaching, a clock synchronized with a satellite into the combination of Conrad and Jansson’s teaching, in order to give the precise orbital positions of the satellites(Badke[0005]).	
Regarding claim 6, the combination of Conrad, Jansson and Badke discloses all the features with respect to the claim 4. 									Conrad further discloses wherein the processor redirects the incoming data to the central command center without a stop and resend command (claim1: c) a plurality of remote ground stations, each ground station having: ii) a receiver receiving the satellite data for the one of the plurality of independent satellite users from the user selectable one of the plurality of satellites, and communicating the satellite data to the user interface or the central controller).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Conrad et al US5940739A in view of Jansson in view of Badke et al US 20130142295 A1 In view of Peeters et al (US 20020175853 A1)								

Regarding claim 5, the combination of Conrad, Jansson and Badke discloses all the features with respect to the claim 4.									The combination of Conrad, Jansson and Badke does not disclose the ground station comprising a stationary omni-directional antenna configured to receive incoming data from a plurality of satellites.											Peeters et al (US 20020175853 A1) discloses the ground station comprising a stationary omni-directional antenna configured to receive incoming data from a plurality of satellites ([0009] The invention thus provides a method of using the least squares  method to determine the position of a transmitting beacon transmitting a signal  to certain satellites in a constellation of satellites, which satellites in turn retransmit retransmitted signals to at least one detection ground station,  wherein at least one ground station is provided with at least one antenna, in  particular an omnidirectional antenna, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peeters ‘s teaching,  the ground station comprising a stationary omni-directional antenna configured to receive incoming data from a plurality of satellites into The combination of Conrad , Jansson  and Badke’s teaching, in order to determine the position of a transmitting beacon transmitting a signal to certain satellites in a constellation of satellites, which satellites in turn retransmit retransmitted signals to at least one detection ground station(Peeters [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Conrad et al US5940739A in view of Jansson in view of Badke et al US 20130142295 A1 in view of Cho US 20040147223 A1  										

Regarding claim 7, the combination of Conrad, Jansson and Badke discloses all the features with respect to the claim 4.									The combination of Conrad, Jansson and Badke does not disclose wherein the processor redirects the incoming data to the central command center via Ethernet.					Cho US 20040147223 A1   discloses wherein the processor redirects the incoming data to the central command center via Ethernet ([0103] the ground station 1330 communicates with a WLAN connection node (i.e. the central command center) via an Ethernet port.				It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cho‘s teaching, redirects the incoming data to the central command center via Ethernet into The combination of Conrad, Jansson and Badke’s teaching, in order to communicate the data between the grand station and the control command center via Ethernet (Cho[0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478